Citation Nr: 1439209	
Decision Date: 09/03/14    Archive Date: 09/09/14

DOCKET NO.  08-10 719	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an increased rating for posttraumatic stress disorder, currently rated as 30 percent disabling.

2.  Entitlement to a total disability rating for compensation on the basis of individual unemployability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. M. Kirby, Counsel



INTRODUCTION

The Veteran served on active duty from September 1965 to September 1985.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2006 by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

The Board's December 2012 Board decision remanded the issue of entitlement to a total disability rating for compensation on the basis of individual unemployability (TDIU).  Review of the claims file does not reflect that this development has been completed or that the issue is otherwise ripe for appellate review.  Accordingly, it is not before the Board at this time.

A December 2012 Board decision denied an increased rating for posttraumatic stress disorder (PTSD).  In an August 2013 Joint Motion for Partial Remand (Joint Motion), the parties agreed that the Board's decision should be vacated and remanded.  A September 2013 letter gave the Veteran and his representative 90 days in which to submit additional argument or evidence in support of his appeal prior to the Board's consideration of the Joint Motion.  The Veteran wrote in December 2013 that he had no further evidence to submit.

Review of the record reveals that there has been substantial compliance with the directives of the Board's January 2014 remand; an additional remand is not required.  See Stegall v. West, 11 Vet. App. 268 (1998).


FINDING OF FACT

The preponderance of the evidence establishes that the Veteran's PTSD is manifested by nightmares, insomnia, hypervigilance, exaggerated startle response, and mild occupational and social functioning.


CONCLUSION OF LAW

The criteria for an increased rating for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2013).  A June 2006 letter satisfied the duty to notify provisions, to include notifying the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Veteran's service treatment records, VA medical treatment records, and identified private medical records have been obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The record does not reflect that the Veteran is in receipt of disability benefits from the Social Security Administration.  38 C.F.R. § 3.159 (c) (2); Golz v. Shinseki, 590 F.3d 1317, 1320-21 (Fed. Cir. 2010).  The September 2006, March 2010, and March 2014 VA examinations are adequate for rating purposes.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); 38 C.F.R. § 3.159(c) (4).  The examinations are adequate because the Veteran's symptoms were described in sufficient detail, so that the Board's evaluation of the disability is a fully informed one.  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  

Review of the record does not indicate that additional evidence pertinent to the issue adjudicated in this decision is available, but not associated with the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication VA did not provide sufficient notice or assistance, such that it reasonably affects the outcome of the case, the Board finds that any such lack of sufficient notice is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).  

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities (Schedule), which is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Pertinent regulations do not require that all cases show all findings specified by the Schedule, but that findings sufficient to identify the disease and the resulting disability and above all, coordination of the rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21.  Although the evaluation of a service-connected disability requires a review of a veteran's medical history with regard to that disorder, the primary concern in a claim for an increased evaluation for service-connected disability is the present level of disability.  VA is directed to review the recorded history of a disability in order to make a more accurate evaluation; however, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  VA has a duty to consider the possibility of assigning staged ratings in all claims for increase.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's PTSD is rated as 30 percent rating under the provisions of 38 C.F.R. § 4.130, Diagnostic Code 9411.  Diagnostic Code 9411 is subsumed into the General Rating Formula for Mental Disorders (General Rating Formula), under which a 30 percent rating is warranted when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with routine behavior, self-care, and normal conversation, due to such symptoms as: depressed mood, anxiety, suspiciousness, weekly or less often panic attacks, chronic sleep impairment, and mild memory loss, such as forgetting names, directions, recent events.  38 C.F.R. § 4.130, Diagnostic Code 9411, General Rating Formula.  A 50 percent rating is warranted where the disorder is manifested by occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory for example, retention of only highly learned material, forgetting to complete tasks; impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id. 

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, length of remissions, and a veteran's capacity for adjustment during periods of remission.  38 C.F.R. § 4.126(a).  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  However, when evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation on the basis of social impairment.  38 C.F.R. § 4.126(b).  

Ratings are assigned according to the manifestation of particular symptoms, but the use of a term such as in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  When determining the appropriate disability evaluation to assign, however, the Board's primary consideration is the Veteran's symptoms.  See Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013).

The preponderance of the evidence of record does not establish that greater than a 30 percent rating is warranted for the Veteran's PTSD.  As a threshold matter, affect and speech were both noted to be normal at the September 2006, May 2010, and March 2014 VA examinations.  Impaired abstract thinking was not demonstrated; at the September 2006 VA examination, the Veteran was noted to be able to interpret proverbs appropriately.  Impaired judgment or impulse control problems were not noted by the examiners during mental status examination at any of the three VA examinations; the Veteran reported at the September 2006 VA examination that he has feelings of aggression, including road rage, but was able to resist acting on them, and otherwise denied a history of violence or legal trouble related to anger.  Similarly, the Veteran noted at a December 2013 VA visit that his fuse was shortened during the holiday season, and avoided shopping as other people made him angry, not that he experienced any altercations while doing so.  Finally, the Veteran's daughter related in her March 2014 lay statement that he wasn't "a violent man.  He is very gentle . . ." 

The level of anxiety demonstrated by the Veteran, and reported by his family, is most consistent with the currently assigned 30 percent rating as it contemplates both anxiety and suspiciousness, both of which were reported by the Veteran.  Specifically, a March 2006 private treatment record noted that the Veteran has anxiety secondary to stress at work, and an October 2010 VA treatment record noted that the Veteran was anxious in crowds and had become hypervigilant in a supermarket.  Similarly, the September 2006 VA examiner noted that the Veteran's mood was anxious, and that he endorsed hypervigilance and exaggerated startle response.  Finally, the Veteran's wife's July 2006 lay statement confirms his reported exaggerated startle response, intentional avoidance of crowds, and desire to sit with his back to the wall in public places.  All of these demonstrate anxiety and/or suspiciousness, encompassed within the currently assigned 30 percent rating; the degree of anxiety reported by the Veteran and his family and documented in the record does not rise to a degree to warrant the next highest rating; indeed, the Veteran denied panic attacks at the September 2006 VA examination.   

Similarly, the Veteran has reported, and VA treatment records reflect, depressive symptoms.  However, these are contemplated by the currently assigned 30 percent rating and the documented depression does not rise to a degree as to warrant a higher rating.  February 2006 private treatment records regarding his coronary artery bypass grafting surgery indicate he had some degree of depression, and April 2006 to March 2007 military treatment facility records note an ongoing diagnosis of depression.  While an April 2006 record noted that the Veteran's Zoloft prescription had been increased secondary to stress at work, and a December 2013 VA treatment record noted that the Veteran reported increased depressive symptoms with the arrival of the holiday season, June 2006 and December 2006 records indicated that the Veteran's depression symptoms were well-controlled with medication, and the May 2010 VA examiner noted that the Veteran's mood was good.

In the August 2013 Joint Motion, the parties agreed that the Board should more clearly address evidence of the Veteran's memory loss in determining whether a higher rating was warranted for his PTSD.  The record reflects that at the September 2006 VA examination, the Veteran's remote, recent, and immediate memory were mildly impaired, and at the May 2010 VA examination, his remote, recent, and immediate memory were normal.  As the Joint Motion noted, memory loss is contemplated in the criteria for both the 30 percent and 50 percent ratings under the General Rating Formula.  Here, the Veteran's memory loss is most consistent with the degree of memory loss - described as "mild" - contemplated by the 30 percent rating.  See Vazquez-Claudio, 713 F.3d at 118.  The memory loss was described by the September 2006 VA examiner as mild, and memory loss of any degree is not a symptom asserted by the Veteran in any of his written submissions.  

The August 2013 Joint Motion also states that the Board should more adequately address whether the Veteran had difficulty in establishing and maintaining effective work and social relationships.  Here, the Board finds that the evidence of record does not establish such difficulty.  The best evidence of this is the Veteran's nearly 50-year marriage to the same person; while he reported at the September 2006 VA examination that it had been strained, with some degree of irritability, he reported at that examination as well as at the May 2010 and March 2014 VA examinations that he continued to have a good relationship with his wife, as well as his children and grandchildren.  The September 2006 VA examination report notes that the Veteran had several friends at church, including the pastor and his family; he described their relationship as "close."  The March 2014 VA examination also noted that he continued to engage in leisure activities, including fishing.  Finally, the Veteran appears to have generated a trusting relationship with his VA treating physician, to whom he wrote in an October 2013 email documented in a VA treatment record, the following:  "... you have been my physician since 1999 and I put more trust in you more than I do in any area of the VA healthcare system."  Clearly, these relationships with his wife, children, pastor, and treating physician reflect no difficulty in forming or sustaining social relationships.

Similarly, each of the three VA examiners found that the Veteran's degree of occupational impairment was not so severe as to more closely contemplate greater than a 30 percent rating.  The September 2006, May 2010, and March 2014 VA examiners all found that the Veteran's mental health disability was not manifested by reduced reliability and productivity secondary to PTSD symptoms; the September 2006 and May 2010 VA examiners found that he only had occasional decrease in work efficiency with intermittent periods of inability to perform occupational tasks.  While the September 2006 VA examiner specifically indicated that Veteran could not work secondary to heart attack, that examiner also found that the Veteran did not want to work at a stressful job, not that he was unable to do such a job.  To the extent that the Veteran's wife asserted in her July 2006 lay statement that he had been unable to tolerate people at work, and was ultimately forced him to retire, the premise that the Veteran's symptoms were so severe as to preclude employment is not established by the remainder of the record.  The record reflects that the Veteran was eligible to retire due to age; it is debatable whether his symptoms stopped him from working, or simply that he chose to do so.  

To the extent that the August 2013 Joint Motion discussed the September 2006 and May 2010 VA examiners' findings that the Veteran's psychosocial status was mildly impaired or impaired, respectively, it is noted that the 30 percent rating criteria contemplate such psychosocial impairment.  Indeed, as noted above, the focus of rating mental disorders is on the overall level of social and occupational impairment.  38 C.F.R. § 4.126; Mauerhan, 16 Vet. App. at 436.  The Veteran's reports of anxiety, anger, and suspiciousness are all evidence of impairment in psychosocial status.  However, his long-term employment (multiple decades working for the same employer), a long-term marital relationship, and varied types of social relationships (children, pastor, and sister) all establish that the impairment was less than moderate, such that a higher rating was not warranted on this basis.

The Global Assessment of Functioning (GAF) score is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996).  Two GAF scores were assigned during the appeal period: a score of 70 assigned by the September 2006 VA examiner and a score of 63 assigned by the May 2010 VA examiner, the lowest GAF score of record.  A GAF score of 61-70 indicates some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.  American Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th Edition (1994) (DSM-IV).  

A GAF score does not automatically equate to any particular percentage in the Rating Schedule; rather, it is but one factor to be considered in conjunction with all the other evidence of record.  38 C.F.R. §§ 4.2, 4.6.  The assigned GAF scores are consistent with the remainder of the record, which establishes that the Veteran maintains relationships with his spouse, children, pastor, and treating physician, and that his PTSD is manifested by mild symptoms to include depression, anxiety, insomnia, irritability, and suspiciousness.  These symptoms, consistent with the assigned GAF scores, do not support the assignment of a rating greater than 30 percent disabling.

In sum, the overall occupational and social impairment in the Veteran's case most closely contemplates the currently assigned 30 percent rating.  Importantly, the Veteran reported to the September 2006 VA examiner that his prescribed psychiatric medications were effective in reducing his anxiety and helping him sleep.  The Veteran's wife's and daughter's July 2006 and March 2014 lay statements, which relate their observations of the Veteran's hypervigilance, exaggerated startle response, and avoidance of crowds, are credible to confirm the Veteran's own reports of these symptoms, but again, they do not establish a clinical picture that warrants a higher rating as the symptoms described are contemplated in the currently assigned rating.  

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

The Board finds that the rating criteria sufficiently contemplate the Veteran's PTSD.  It is primarily manifested by avoidance, nightmares, insomnia, hypervigilance, exaggerated startle response, and mildly impaired occupational and social functioning.  As these manifestations are contemplated in the rating criteria, the rating criteria are adequate to evaluate the Veteran's PTSD; referral for consideration of extraschedular rating is not warranted.

The preponderance of the evidence is against the claim.  There is no doubt to be resolved, and an increased rating is not warranted.  See 38 C.F.R. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

An increased rating for PTSD is denied.



____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


